Per Curiam.
Respondent was admitted to practice by this Court in 1995. He was previously admitted to the New Jersey bar in 1994, and maintains an office for the practice of law in that state.
By order dated March 18, 2008 (194 NJ 182, 943 A2d 849 [2008]), the New Jersey Supreme Court censured respondent on consent for his commission of a criminal act adversely reflecting upon his honesty, trustworthiness, or fitness as a lawyer. Specifically, respondent was indicted in New Jersey on cocaine possession charges. He successfully completed a pretrial intervention program and the criminal charges were dismissed. Respondent filed a copy of the New Jersey order of discipline with this Court in accordance with this Court’s rules (see 22 NYCRR 806.19 [b]).
*927Petitioner now moves for an order imposing reciprocal discipline upon respondent (see 22 NYCRR 806.19). Respondent has submitted papers in mitigation.
We grant petitioner’s motion and further conclude that respondent should be reciprocally censured (see e.g. Matter of Filomeno, 42 AD3d 812 [2007]).
Spain, J.P., Rose, Lahtinen, Kavanagh and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.